Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04                    Desc: Main
                           Document Page 1 of 11



                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO
  IN RE:

         NEW ENERGY CONSULTANTS &                              CASE No. 19-05891 (ESL)
             CONTRACTORS LLC
                 DEBTOR(S)                                     CHAPTER 7
                                                               ASSET CASE


            TRUSTEE’S REPORT ON SALE OF ESTATE PROPERTY (LOT 1)
         AND FOR ENTRY OF ORDER ON PAYMENT TO SECURED CREDITOR

          COMES NOW, Wigberto Lugo Mender, duly appointed Chapter 7 Trustee of the above

    captioned case, who respectfully states as follows:

   1.     On October 7, 2020, the undersigned trustee filed a NOTICE OF INTENT TO SELL

   PROPERTY AT PUBLIC SALE. On even date, this notice was served to all parties in interest

   and as of this date no written objection was received.

   2.     The estate property sold under LOT 1 is fully described in the NOTICE OF INTENT

   TO SELL PROPERTY AT PUBLIC SALE as Inventory and Equipment detailed as Exhibit

   1 to this notice.

    3.     Mr. Jumil Caban from Dr Tech, presented the best offer for the inventory and equipment

    this pursuant the terms of the Notice of Sale filed with the Court. The amount received for all

    items comprises in LOT 1 was $105,000.00. These funds have been deposited in the estate

    account

   4. Furthermore, the Notice of Sale filed in detailed this as a “carve-out” sale consented by

   the senior secured creditor, Parliament High Yield Fund, LLC. As agreed for purposes of

   conducting this sale, Parliament High Yield Fund, LLC is to receive ninety (90%) from the

   proceeds of the sale ($105,000 x 90% = $94,500) and the bankruptcy estate will receive the
Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04                              Desc: Main
                           Document Page 2 of 11
 Report on sale of estate property                    2    New Energy Consultants & Contractors LLC
                                                                             Case no. 19-05891 ESL

    remainder ten percent (10%) ($105,000 x 10% = $10,500) of the gross proceeds.

    5.    Upon notice is hereby served and entry of Order approving this report, the Chapter 7

    Trustee is to remit a payment to Parliament High Yield Fund, LLC in the amount of

    $94,500.00 in full payment of the secured claim pending against the inventory and equipment

    sold by the trustee and detailed in Exhibit 1 to the notice of sale.

    6.    This Report on Sale is filed for the principal purpose of informing this Honorable Court

    and parties of the completed sale of the Inventory and Equipment as detailed on the notice of

    sale and to seek Court authorization for the disbursement to Parliament High Yield Fund,

    LLC., of the secured claim pending against those assets sold by the Trustee.

                   NOTICE AND OPPORTUNITY FOR A HEARING

    Within fourteen (14) days after service as evidenced by the certification, and an additional three

    (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom

    this paper has been served, or any other party to the action who objects to the relief sought herein,

    shall serve and file an objection or other appropriate response to this paper with the clerks office

    of the United States Bankruptcy Court for the District of Puerto Rico. If no objection or other

    response is filed within the time allowed herein, the paper will be deemed unopposed and may be

    granted unless: (i) the requested relief is forbidden by law; (ii) the requested relief is against

    public policy; or (iii) in the opinion of the court, the interest of justice requires otherwise

          WHEREFORE, the undersigned trustee prays this Honorable Court to take notice of the

     matters detailed herein and upon notice hereby served, to enter Order granting this report as

     well as the dividend proposed to secured creditor Parliament High Yield Fund, LLC as

     further detailed in this report.


     RESPECTFULLY SUBMITTED.
Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04                      Desc: Main
                           Document Page 3 of 11
 Report on sale of estate property                3   New Energy Consultants & Contractors LLC
                                                                        Case no. 19-05891 ESL


     In Guaynabo, Puerto Rico, this 26th of October of 2020.



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY: That on this same date I electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF System which will send notification of such filing to
 the participants appearing in said record.

        I HEREBY CERTIFY: That on this same day, copy of this document with its
 attachments has been sent by regular mail to all Parties as detailed in the attached master address
 list


                                                      S/Wigberto Lugo Mender
                                                      WIGBERTO LUGO MENDER
                                                      CHAPTER 7 TRUSTEE
                                                      Centro Internacional de Mercadeo
                                                      Carr. 165, Torre 1, Suite 501
                                                      Guaynabo, PR 00968
                                                      Tel. (787) 707-0404
                                                      Fax. (787) 707-0412
                                                      trustee@lugomender.com
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04 Desc: Main
Label Matrix for local noticing      ALC Warehouses,
                                         Document    LLC Page 4 of 11    DAMA DE PUERTO RICO, LLC
0104-3                                     546 Alderaban St. Altamira               PO BOX 7970
Case 19-05891-ESL7                         San Juan, PR 00920-4252                  PONCE, PR 00732-7970
District of Puerto Rico
Old San Juan
Wed Oct 7 17:19:24 AST 2020
HISPANIC FEDERATION                        LEASE OPTION COMPANY INC                 MUNICIPIO DE SAN JUAN
1110 VERMONT AVE                           PO BOX 40851                             CARLA FERRARI LUGO LAW OFFICE
NW SUITE 930                               SAN JUAN, PR 00940-0851                  PO BOX 988
WASHINGTON, DC 20005-3544                                                           AGUADILLA, PR 00605-0988


NEW ENERGY CONSULTANTS & CONTRACTORS LLC   ORIENTAL BANK CCU                        PARLIAMENT HIGH YIELD FUNDS LLC
RD 190 KM 1.5 LOT 5                        CCU BANKRUPTCY DEPARTMENT                MARINI PIETRANTONI MUNIZ LLC
SABANA ABAJO INDUSTRIAL PARK               PO BOX 364745                            250 PONCE DE LEON AVE.
CAROLINA, PR 00983                         SAN JUAN, PR 00936-4745                  SUITE 900
                                                                                    SAN JUAN, PR 00918-2031

POPULAR AUTO                               PUERTO RICO LAND ADMINISTRATION          (p)SUNNOVA ENERGY CORPORATION
PO BOX 366818                              PO BOX 363767                            ATTN ATTN LEGAL DEPARTMENT
SAN JUAN, PR 00936-6818                    SAN JUAN, PR 00936-3767                  20 EAST GREENWAY PLAZA
                                                                                    #475
                                                                                    HOUSTON TX 77046-2015

THE SOLAR FOUNDATION                       UNITED SURETY & INDEMNITY COMPANY        US TRUSTEE
1110 VERMONT AVE                           PO BOX 2111                              US TRUSTEE
NW SUITE 930                               SAN JUAN, PR 00922-2111                  EDIFICIO OCHOA
WASHINGTON, DC 20005-4579                                                           500 TANCA STREET SUITE 301
                                                                                    SAN JUAN, PR 00901-1922

WDC Puerto Rico, Inc.                      US Bankruptcy Court District of P.R.     ABC ELECTRONIC SECURITY SYSTEMS
P.O. Box 309                               Jose V Toledo Fed Bldg & US Courthouse   260,DE DIEGO AVE.
Caguas, PR 00726-0309                      300 Recinto Sur Street, Room 109         PUERTO NUEVO
                                           San Juan, PR 00901-1964                  San Juan, PR 00920-2213


ABL ARCHITECTURAL PRODUCTS CORP.           ADMINISTRACION DE TERRENOS               ADNET
4327 SOUTH HIGHWAY 27                      PO BOX 363767                            PO BOX 250132
SUITE 167                                  San Juan, PR 00936-3767                  AGUADILLA, PR 00604-0132
Clermont, FL 34711-5349


AEE SOLAR                                  AEE Solar, Inc.                          AFLAC
775 FIERO LANE                             c/o Sunrun Inc.                          1932 WYNNTON RD.
SUITE 200                                  Jessica Bastida, Contracts Manager       Columbus, GA 31999-0002
San Luis Obispo, CA 93401-7904             225 Bush Street, Suite 1400
                                           San Francisco, CA 94104-4249

AGT DISTRIBUTORS                           ALARM DEPOT                              ALC INDUSTRIAL DEVELOPMENT
435 ANDALUCIA AVE.                         PO BOX 270304                            URB. ALTAMIRA
PUERTO NUEVO                               San Juan, PR 00928-3104                  546 ALDEBARAN ST.
San Juan, PR 00920-4115                                                             San Juan, PR 00920-4252


ALEJANDRO URIARTE OTHEGUY                  ALFREDO URIARTE                          ALLIED BUILDING PRODUCTS
PO BOX 6696                                VERDELUZ ST.                             600 SECAUCUS RD.
San Juan, PR 00914-6696                    Gurabo, PR 00778                         SUITE 2
                                                                                    Secaucus, NJ 07094-2528
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04        Desc: Main
ALLIED CAR & TRUCK RENTAL            ALMA Document
                                          Y. DURAN NIEVES, ESQ.
                                                           Page 5 of 11  ALTE STORE
PO BOX 38902                           COND. ALTAGRACIA, 5-C              330 CODMAN HILL RD.
San Juan, PR 00928                     262 URUGUAY ST.                    Boxborough, MA 01719-1708
                                       San Juan, PR 00917-2001


ALTERNATIVE ENERGY STORE, INC.         AMENIC PRODUCTIONS                 ANALYTICS & ENERGY CONSULTANTS
JAIME APONTE PARSI LAW OFFICE          GJ-22 STREET 201                   283 MUNOZ RIVERA ST.
PO BOX 270435                          COUNTRY CLUB                       Bayamon, PR 00959-5160
San Juan, PR 00928-2435                Carolina, PR 00982-2000


ART ROOFING & LWC CONTRACTORS, CORP.   AT & T                             ATLANTIC CAPITAL INSURANCE
PO BOX 8005321                         PO BOX 6463                        PO BOX 3450
COTO LAUREL, PR 00780                  Carol Stream, IL 60197-6463        Mayaguez, PR 00681-3450



BAEZ CHAO LAW OFFICES                  BANCO POPULAR DE PUERTO            BATISTA OFFICE SUPPLY
PMB 106                                PO BOX 362708                      URB. SIERRA BAYAMON
100 PASEO BLVD., SUITE 112             San Juan, PR 00936-2708            70-1 STREET 60
San Juan, PR 00926-5955                                                   Bayamon, PR 00961


BENJAMIN GONZALEZ GONZALEZ             Beacon Sales Acquisition, Inc.     CARIBBEAN ENERGY
H-1 GOLONDRINA ST.                     18500 Von Karman Ave.              PR-3 WITH ROBERTO CLEMENTE AVE
URB. MONTE CASINO I                    Suite 530                          Carolina, PR 00985
Toa Alta, PR 00953                     Irvine, CA 92612-0537


CARIBBEAN LUMBER & HARDWARE            CARIBE ENERGY DISTRIBUTORS         CARIBE RECYCLING CORP.
PO BOX 190858                          PR 3 WITH ROBERTO CLEMENTE AVE.    HC-01 BOX 29030
San Juan, PR 00919-0858                Carolina, PR 00985                 PMB 20
                                                                          Caguas, PR 00725-8900


CARRIER CREDIT SERVICES INC            CED GREENTECH MIAMI                CJ QUI ONEZ ENGINEERING, PSC
5350 W HILLSBORO BLVD                  3139 N ANDREWS AVE EXT.            URB. LA SERRANIA
SUITE 107                              Pompano Beach, FL 33064-2139       223 LIRIOS ST.
COCONUT CREEK FL 33073                                                    Caguas, PR 00725


CLARISSA INES BIAGGI                   CONDADO 6, LLC                     CONDADO BROADCASTING LLC
PMB # 99                               PO BOX 190085                      1315 ASHFORD AVE.
400 CALAF ST.                          SAN JUAN, PR 00919-0085            AQUAMARINA SUITE 601
San Juan, PR 00918-1313                                                   San Juan, PR 00907


COPYJET, INC.                          CRIM                               DAMA DE PUERTO RICO, LLC
PO BOX 363912                          PO BOX 195387                      C/O MARJALIISA COLON- VILLANUEVA ESQ.
San Juan, PR 00936-3912                San Juan, PR 00919-5387            PO BOX 7970
                                                                          PONCE, PR 00732-7970


DAVID DUNTLEY                          DAVID MORALES                      DEPARTMENT OF LABOR & HUMAN RESOURCES
URB. VERSALLES                         PO BOX 7078                        PO BOX 191020
Q2 15TH STREET                         CAGUAS PR 00726-7078               San Juan, PR 00919-1020
Bayamon, PR 00956
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04 Desc: Main
DEPARTMENT OF TREASURY               DEPARTMENT OF TREASURY Page 6 of 11
                                         Document                        DIANA BEREZDIVIN
BANKRUPTCY SECTION 424 B                 PO BOX 9024140                     PO BOX 11910
PO BOX 9024140                           San Juan, PR 00902-4140            SAN JUAN PR 00922-1910
SAN JUAN, PR 00902-4140


DIRECT RELIEF PUERTO RICO                DIRECT RELIEF PUERTO RICO          Diego H. Collazo
542 ESCORIAL AVE.                        6400 WALLACE BECKNELL RD.          181 La Serrania
CAPRRA HEIGHTS                           SANTA BARBARA, CA 93117            Caguas, PR 00725-1806
San Juan, PR 00920-4705


EC WASTE                                 ECO MECHANICAL, INC.               EDDIE WILLIAM ALICEA RODRIGUEZ
PO BOX 918                               PO BOX 70250                       C/O MARIA L CINTRON OTERO
PUNTA SANTIAGO                           San Juan, PR 00936-8250            HC 75 BOX 1456
Punta Santiago, PR 00741-0918                                               CARR 814 KM 3.5
                                                                            NARANJITO PR 00719-9786

EDWIN BLANCO                             EDWIN REYES MACHADO                EDWIN SERRANO LUNA
HC-02 BOX 11425                          124 RD. 684                        1233 SANTA MARIA ST.
Lajas, PR 00667-9225                     Barceloneta, PR 00617              JUANA MATOS WARD
                                                                            Catano, PR 00962-4217


EJOST FASTENING SYSTEMS, LP              EKO                                ERIC A. CRESCIONI
9900 58TH PLACE                          114 URUGUAY ST.                    P.O. Box 9023472
SUITE 300                                San Juan, PR 00917-1231            P.O. Box 9023472
Kenosha, WI 53144-7862                                                      San Juan, PR 00902-3472


ESTRELLA, LLC ATTORNEYS AND COUNSELORS   EXPO GALLERY                       Easeway de Puerto Rico Corp
PO BOX 9023596                           PMB 514                            PO Box 11311
San Juan, PR 00902-3596                  1353 RD. 19                        Caparra Heights Station
                                         Guaynabo, PR 00966-2715            San Juan PR 00922-1311


Easeway de Puerto Rico, Corp.            Eugene F. Hestres Rodriguez        FEDERACION DE ASOC PECUARIAS DE PR INC
P.O. Box 11311 Caparra Heights Station   P.O. Box 9023472                   PO BOX 2635
San Juan, Puerto Rico 00922-1311         San Juan, PR 00902-3472            MAYAGUEZ PR 00681-2635



FIDENCIO ALDAMUY COLON                   FIDENCIO ALDAMUY COLON             FIDENCIO V. ALDAMUY COLON
AJ 23 RIO INGENIO STREET                 RD. 190, KM.1.5, LOT 5             AJ 23 RIO INGENIO ST.
RIO HONDO                                SABANA ABAJO INDUSTRIAL PARK       RIO HONDO II
Toa Baja, PR 00949                       Carolina, PR 00983                 Bayamon, PR 00961-3235


GFR MEDIA                                GIOVANNI CORDERO BONINI            GIOVANNI J. CORDERO BONINI
PO BOX 9227512                           RD. 190, KM. 1.5, LOT 5            PRADERA NAVARRO
SAN JUAN, PR 00922-7512                  SABANA ABAJO INDUSTRIAL PARK       44 ANDALUCIA ST.
                                         Carolina, PR 00983                 Gurabo, PR 00778-9007


GLENN INTERNATIONAL, INC.                GRAYBAR                            HI-TECH PRODUCTS, INC.
PO BOX 3500                              BEST THREE BLDG., LOT A            PO BOX 3739
Carolina, PR 00984-3500                  18 JOSE TONY SANTANA, SUITE C-15   Carolina, PR 00984-3739
                                         Carolina, PR 00979-1547
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04 Desc: Main
HILTI CARIBE LLC                     HOME Document
                                          DEPOT     Page 7 of 11         HUDSON RENEWABLE LLC
PO BOX 194949                         PO BOX 78047                       2705 MAIN STREET
San Juan, PR 00919-4949               Phoenix, AZ 85062-8047             LAWRENCE, VI 00864-8000



HUGO SIMIBLE                          I.C.C. MULTI SERVICE               IFCO RECYCLING
1050 MARIANA ST.                      AK-32 RIO ESPIRITU SANTO ST.       PO BOX 191744
San Juan, PR 00907                    RIO HONDO                          SAN JUAN, PR 00919-1744
                                      Bayamon, PR 00961-3227


IGLESIAS VAZQUEZ & ASSOCIATES         INTERNAL REVENUE SERVICE           ISLA COOP
PO BOX 9024070                        Centralized Insolvency Operation   PO BOX 3388
San Juan, PR 00902-4070               Post Office Box 7346               Carolina, PR 00984-3388
                                      Philadelphia, PA 19101-7346


JAC CONSULTORES, INC.                 JAVIER DENIZ QUINONEZ              JAZMIN DIAZ
ALTOS DE ESCORIAL 930                 PO BOX 1623                        EXT. ESTANCIAS DEL SOL
Carolina, PR 00984                    San Sebastian, PR 00685-1623       1-A, 7TH ST.
                                                                         Rio Grande, PR 00745


JEFFREY MARON                         JENNIFER ALLORA                    JESUS VILLEGAS
26 VISTA BAHIA                        8 URB. PUNTA DEL VIENTO            NN-14 32 STREET
Cabo Rojo, PR 00623                   Culebra, PR 00775                  ALTURAS DE FLAMBOYAN
                                                                         BAYAMON, PR 00959-8077


JOEL RIVERA                           JOHN FITZPATRICK                   JONATHAN PEREZ
URB. PASEO REAL                       ROCKERFELLER NATURE TRAIL          URB. MANSIONES DE CULEBRINES
E-6 ZAFIRO ST.                        Dorado, PR 00646                   RD. 109, KM. 25.4 INTERIOR
Dorado, PR 00646                                                         San Sebastian, PR 00685


JOSE A COLORADO                       JOSE CAMACHO                       JOSE G. BARREIRO
PO BOX 123                            CALLE D #B-5                       PMB 352
CATANO OPR 00963-0123                 ALTO APOLO ESTATES                 PO BOX 194000
                                      GUAYNABO PR 00969-4907             San Juan, PR 00919-4000


JOSE LUIS SANTOS                      JOSE PADILLA                       JOSE UMPIERRE
URB. PASEO REAL                       CIUDAD JARDIN                      OECAN PARK
F-13 ESMERALDA ST.                    184 LOS ALTOS ST.                  11 GERTRUDIS ST.
Dorado, PR 00646                      Gurabo, PR 00778                   San Juan, PR 00911-1303


JUAN MENDEZ SOLIS, ESQ.               JUAN SEGARRA                       JUDITH RAMOS MORALES
CITIBANK TOWER, SUITE 1402            CAMINOS DEL MAR                    URB. VILLA COOP
252 PONCE DE LEON AVE.                C-2 VIA CARACOLES ST.              G-20, 9TH STREET
San Juan, PR 00918-2001               Toa Baja, PR 00949                 Carolina, PR 00984


JULIO LEDESMA                         JULIO NORIEGA                      JULIO RIVERA
AVE. CHALETS DEL PARQUE               HACIENDA SAN JOSE                  URB. MIRADOR DE BAIROA
APT. 4D                               39 LA ESTANCIA ST.                 2-S, 26TH STREET
Guaynabo, PR 00969                    Caguas, PR 00725                   Caguas, PR 00725
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04 Desc: Main
Jaime Aponte-Parsi                   Jeffrey Maron Jessica Maron
                                         Document          Page 8 of 11  KAREN K. MORALES PEREZ, ESQ.
The Hato Rey Center, Suite 1022          40 loop Road                           SUITE 205 B
268 Ponce de Leon Avenue                 Bedford, NY 10506-1328                 623 PONCE DE LEON AVE.
San Juan, PR 00918-2002                                                         San Juan, PR 00917-4822


KAREN K. MORALES PEREZ, ESQ.             KENNETH TAMAYO                         KERKADO ESTRADA & CO. PSC
SUITE 205 B, BANCO COOPERATIVO PLAZA     404 CONSTITUCION AVE.                  1055 MARGINAL AVE. KENNEDY
623 PONCE DE LEON AVE.                   APT. 1606                              SUITE 206
San Juan, PR 00917-4820                  San Juan, PR 00901-2263                San Juan, PR 00920-1720


LEASEWAY OF PR                           LIGHT GAS                              LIVE & LIFE IN PALMAS
PO BOX 11311                             PO BOX 1155                            170 PALMA DR.
CAPRRA HEIGHTS STA.                      Salinas, PR 00751-1155                 APT. 36
San Juan, PR 00922-1311                                                         Humacao, PR 00791-6043


LPG CPA, P.S.C.                          LPG CPA, PSC                           LUIS ACOSTA BENITEZ
PMB 516 1353 Ave. Luis Vigoreaux         PMB 516                                PMB 99
Guaynabo, PR 00966-2715                  133 LUIS VIGOREAUX AVE.                400 CALAF ST.
                                         Guaynabo, PR 00966                     San Juan, PR 00918-1313


LUIS C. MUNIZ CARO                       LUIS LOMBA                             LUIS VELEZ
142 CALLE 2, C-15                        5 FLAMBOYAN GREEN R/10                 BLOCK G, LOT 10 MORNING DEW ST.
URB. NUEVO SAN ANTONIO                   PALMAS DEL MAR                         SUNRISE, PALMAS DEL MAR
AGUADILLA, PR                            HUMACAO, PR 00791-6035                 Humacao, PR 00791


LUIS X VELEZ PACHECO                     LUZ VIERA PEREZ                        MAPFRE LIFE INSURANCE COMPABY
PO BOX 10259                             HC-3 BOX 9579                          297 CARLOS CHARDON
HUMACAO PR 00792-1259                    Lares, PR 00669-9569                   SAN JUAN, PR 00918



MARIBEL RAMIREZ TOLEDO                   MARICHAL HERNANDEZ SANTIAGO & JUARBE   MARLYN JIMENEZ RIVERA
RD. 463, KM 1.2 INT.                     PO BOX 190095                          304 PAR HEVIA
CAIMITAL ALTO WARD                       San Juan, PR 00919-0095                CIDRA PR 00739-2447
Aguadilla, PR 00603


MAXIMO SOLAR INDUSTRIES                  MAXIMO SOLAR INDUSTRIES FLORIDA        MAXIMO TORRES NAZARIO
PO BOX 3062                              1003 SATELLITE BLVD.                   RD. 463, KM. 1.2 INT
Aguadilla, PR 00605-3062                 SUITE 2018                             CAIMITAL ALTO WARD
                                         Orlando, FL 32837                      Aguadilla, PR 00603


MCKENZIE & ASSOCIATES, LLC               MCS                                    METRO PUERTO RICO, LLC
POPULAR CENTER BLDG, SUITE 1008          PO BOX 193310                          PO BOX 1187
208 PONCE DE LEON AVE.                   San Juan, PR 00919-3310                Guaynabo, PR 00970-1187
San Juan, PR 00918-1000


MICHY LLOVERAS                           MIGUEL TORRES VEGA                     MOISES GARIB
JAGUAS ST.                               URB. LOS FAROLES                       1586 ROBALO ST.
Ciales, PR 00638                         199 PASEO DE LA PRINCESA               Carolina, PR 00983-1458
                                         Bayamon, PR 00956
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04 Desc: Main
MOISES GARIB                         MULTI-CLEAN
                                         Document Page 9 of 11           MUNICIPALITY OF SAN JUAN
1586 ROBALO ST.                        PO BOX 1396                          PO BOX 70179
URB. BAHIA VISTAMAR                    Saint Just, PR 00978-1396            San Juan, PR 00936-8179
Carolina, PR 00983-1458


NAVARRO STRATEGIC CONSULTANT, INC.     NORMAN AYBAR                         New Energy consultants & Contractors LLC
COND. CAPRIVILAS, APT. 410             URB. VALLE ESCONDIDO                 40 loop road
570 CALLE VERONA                       BUZON 35                             Bedford, NY 10506-1328
San Juan, PR 00924-4004                Guaynabo, PR 00971-8002


O’NEILL & BORGES                       OHMS ELECTRICAL & REFRIGERATION      ORIENTAL BANK
250 MUNOZ RIVERA AVE., SUITE 800       111 CALLE CECILIO URBINA             BANKRUPTCY DEPT
ATTN. ALFREDO ALVAREZ                  3208 PORTAL DE SOFIA                 PO BOX 364745
San Juan, PR 00918-1813                Guaynabo, PR 00969                   SAN JUAN,PR 00936-4745


OSNET WIRELESS                         P.A. BARCELO, LLC                    PADRE JOSE RACHE
PO BOX 819                             PO BOX 9021880                       PARROQUIA SAN ANTONIO DE PADUA
Humacao, PR 00792-0819                 San Juan, PR 00902-1880              7 ASHFORD ST.
                                                                            Guayama, PR 00784-4950


PARLIAMENT HIGH YIELD FUND, LLC        PARROQUIA SAN ANTONIO DE PADUA       POPULAR AUTO
221 PONCE DE LEON AVE. SUITE 801       CALLE ASHFORD 7 SUR                  BANKRUPTCY DEPARTMENT
San Juan, PR 00917-1804                GUAYAMA PR 00784                     PO BOX 366818
                                                                            SAN JUAN PUERTO RICO 00936-6818


Parliament High Yield Fund, LLC        RAMSES R. MARRERO ECHEVARRIA         RC PROFESSIONALS & CONSTRUCTION SERVICES
PO Box 190521                          BOSQUE DEL RIO 410, APT. 124         PO BOX 427
San Juan, PR 00919-0521                RD. 876                              Coamo, PR 00769-0427
                                       Trujillo Alto, PR 00976


RELIABLE TRADING, INC.                 RENVU                                RICHARD SCHELL, ESQ.
P.O. Box 9023472                       1350-C PEAR AVE.                     171 CHARDON AVE., SUITE 301
San Juan, PR 00902-3472                Mountain View, CA 94043-1303         San Juan, PR 00918-1724



RICOH                                  ROBERTO R. QUINONES VALLE            ROGER ELECTRIC
PO BOX 71459                           42777 CARR 482                       PO BOX 3166
San Juan, PR 00936-8559                QUEBRADILLAS, PR 00678-9499          Bayamon, PR 00960-3166



RPFX LOGISTICS, LLC                    Raymond R. Rivero                    Reinaldo Novoa Gonzalez
211 O’NEILL ST.                        URB ESTANCIAS DEL RIO                240 La Represa
HATO REY                               47 CALLE YAGUEZ                      Arecibo, PR 00612-6913
San Juan, PR 00918-2315                AGUAS BUENAS, PR 00703-9628


SAMUEL A AMILL                         SAMUEL AMILL                         SECURITY GATE & DOOR
200 HERNANDEZ CARRION, SUITE 4204      URB. ARENA                           407 RIVADAVILA ST.
MANATI, PR 00674-4688                  CALLE HERNANDEZ CARRION              URB. VALENCIA
                                       Manati, PR 00674                     San Juan, PR 00923-1817
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04 Desc: Main
SERGIO MEDINA                        SHALIMAR MONTANEZ
                                         Document      Page 10 of 11     SIXTA VAZQUEZ
URB. SAVANNAH REAL                          URB. ALTURAS DE TERRA LINDA                CANDELERO ARRIBA WARD
L-2 PASEO BARCELONA                         K-14 JAZMIN ST.                            RD 3 KM 87.9
San Lorenzo, PR 00754                       YABUCOA, PR 00767                          Humacao, PR 00791


SOL NEXT ENERGY                             STATE INSURANCE FUND                       STATE INSURANCE FUND CORPORATION
219 ALMENDRO ST.                            PO BOX 270435                              PO BOX 365028
URB. HACIENDA BORINQUEN                     San Juan, PR 00928-2435                    SAN JUAN, PR 00936-5028
Caguas, PR 00725-7523


SUNJUICE SOLAR, LLC                         SUNPOWER ENERGY                            SUNRUN
HCI BOX 4297                                PO BOX 4003 PMB 122                        1515 ARAPAHOE ST.
Utuado, PR 00641-9354                       Moca, PR 00676-8009                        TOWER 2, SUITE 600
                                                                                       Denver, CO 80202-3105


Scott Blakeley                              Sunrun Inc.                                T Mobile/T-Mobile USA Inc
18500 Von Karman Ave                        Attn: Jessica Bastida, Contracts Manager   by American InfoSource as agent
Suite 530                                   225 Bush Street, Suite 1400                PO Box 248848
Irvine, CA 92612-0537                       San Francisco, CA 94104-4249               Oklahoma City, OK 73124-8848


TABUCHI ELECTRIC                            TESLA                                      TOSHIBA
5225 HELLYER AVE.                           3500 DEER CREEK RD.                        PO BOX 70243
SUITE 150                                   Palo Alto, CA 94304-1317                   San Juan, PR 00936-8243
San Jose, CA 95138-1088


Tabuchi Electric Company of America, Ltd.   UNO RADIO GROUP                            VALERIE ALDAMUY COLON
1-15-27 Tukamoto, Yodogawa-ku               PO BOX 363222                              2011 VIA PLAYERO
Osaka, Japan 532-0026                       San Juan, PR 00936-3222                    CAMINO DEL MAR
                                                                                       Toa Baja, PR 00949-4357


VIRGILIO MACHADO AVILES, ESQ.               VMO                                        WARREN DEL CARIBE
601 DISTRITO DE CONVENCIONES                PO BOX 4131                                RD # 1, KM. 33.3
BLVD BALDORIOTY DE CASTRO                   Aguadilla, PR 00605-4131                   BAIROA WARD
San Juan, PR 00907                                                                     CAGUAS, PR 00725


WDC PUERTO RICO, INC.                       WHOLESALE ELECTRIC DEL CARIBE              WILLIAM QUINTANA
P.O. BOX 70217                              Barceloneta, PR 00617-2057                 HACIENDA LA SABANA
SAN JUAN PR 00936-8217                                                                 29 ARECIFE ST.
                                                                                       Gurabo, PR 00778


WORLDNET TELECOMMUNICATIONS, INC.           XIOMARA HERNANDEZ                          YAMIL CASTILLO 14373
CENTRO INTERNACIONAL DE MERCADEO #9         70 PAVIA FERNANDEZ ST.                     DORADO BEACH EAST, VILLA 444
RD. 165, SUITE 201                          San Sebastian, PR 00685-2208               Dorado, PR 00646-2226
Guaynabo, PR 00968-8059


YASHIRA A. MONTALVO MOORE                   Giovanni Jose Cordero Bonini               JENNIFER ALLORA
MANSIONES DE MONTECASINO 2                  Praderas de Navarro                        C/O JUAN A. CUYAR COBB, ESQ.
F-11 # 600 REINITA STREET                   #46 Calle Andalucia                        FERNANDEZ CUYAR ROVIRA & PLA LLC
Toa Alta, PR 00953                          Gurabo, PR 00778-9007                      PO BOX 9023905
                                                                                       SAN JUAN, PR 00902-3905
             Case:19-05891-ESL7 Doc#:163 Filed:10/26/20 Entered:10/26/20 18:20:04 Desc: Main
JOSE F CARDONA JIMENEZ               JoseDocument
                                          Gregorio Camacho Page 11 of 11 MONSITA LECAROZ ARRIBAS
CARDONA JIMENEZ LAW OFFICE PSC                         CALLE D # B-5                                        OFFICE OF THE US TRUSTEE (UST)
PO BOX 9023593                                         ALTO APOLO ESTATES                                   OCHOA BUILDING
SAN JUAN, PR 00902-3593                                GUAYNABO, PR 00969-4907                              500 TANCA STREET SUITE 301
                                                                                                            SAN JUAN, PR 00901

WIGBERTO LUGO MENDER
LUGO MENDER & CO
CENTRO INTERNACIONAL DE MERCADEO
100 CARR 165 SUITE 501
GUAYNABO, PR 00968-8052



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


SUNNOVA ENERGY CORPORATION                             (d)SUNNOVA ENERGY CORPORATION
20 EAST GREENWAY PLAZA, SUITE 475                      20 GREENWAY PLAZA #475
HOUSTON, TX 77046                                      HOUSTON, TX 77046




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CONDADO 6, LLC                                      (u)Easeway de Puerto Rico Corp.                      (d)Easeway de Puerto Rico Corp.
                                                       PO Box11311 Caparra Heights Station                  P.O. Box 11311 Caparra Heights Station
                                                       San Juan                                             San Juan, PR 00922-1311



(u)HOSTSEVEN                                           (d)Hispanic Federation                               (d)LEASE OPTION COMPANY, INC.
EDIFICIO CORPORATIVO 20-10, SUITE 402                  1110 Vermont Ave                                     PO BOX 40851
98 GUSTAVO MEJIA RICART                                NW Suite 930                                         San Juan, PR 00940-0851
SANTO DOMINGO, D.R.                                    Washington, DC 20005-3544


(u)MARCEL DALL PAI                                     (u)MSI ENERGY, LLC                                   (d)P.A. Barcelo LLC
                                                       RD. 463, KM. 1.5 INT.                                PO Box 9021880
                                                       CAIMITAL ALTO WARD                                   San Juan, PR 00902-1880
                                                       AGUADILLA


(d)Puerto Rico Land Administration                     (d)The Solar Foundation                              (d)UNITED SURETY & INDEMNITY CO.
PO Box 363767                                          1110 Vermont Ave                                     PO BOX 2111
San Juan, PR 00936-3767                                NW Suite 930                                         San Juan, PR 00922-2111
                                                       Washington, DC 20005-4579


(d)LUIS X VELEZ PACHECO                                End of Label Matrix
PO BOX 10259                                           Mailable recipients     213
HUMACAO, PR 00792-1259                                 Bypassed recipients      13
                                                       Total                   226
